Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “soundproof panel” in claim 1 is a relative term which renders the claim indefinite. The term “soundproof panel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what level of sound reduction is required of the panel.
Claim 10 contains the trademark/trade name “Websuler”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the sound absorption material and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-5, 9, 11-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manseok et al. (KR20190128487A) in view of Ando et al. (JP2008161563A).
Regarding claims 1-4, 17-20, Manseok et al. teaches an apparatus for laundry treatment (see abstract), comprising: a cabinet 1010 defining an entrance 1011 at a front side; a drum 1030 defining a space for receiving laundry therein; a duct 1210, 1220, 1230 connected to the drum 1030; a fan 1710 disposed at an opposite side of the entrance 1011 (reads on claim 19) and configured to move air in the drum 1030 into the duct 1210, 1220, 1230; a heat exchange part 1110, 1130 provided within the duct 1210, 1220, 1230 (reads on claim 18) including a heat absorption part 1110 configured to remove moisture from the air moved into the duct 1210, 1220, 1230 and a heating part 1130 configured to heat the air having passed through the heat absorption part 1110 and cooperating with the fan 1710 (reads on claim 17); a compressor 1120 disposed at an opposite side of the entrance 1011 (reads on claim 20) and configured to increase a temperature of the air passing though the heat exchange part 1110, 1130 by compressing a refrigerant having passed through the heat absorption part 1110; a water collecting part 1410, 1440 configured to receive the moisture removed by the heat exchange part 1110, 1130; a base part 1310 that is located at a bottom of the cabinet 1010 (pages 8-14 of the translation and figures 1-4, 9). Manseok et al. does not explicitly teach a soundproof panel at a bottom of the base part. Ando et al. teaches an apparatus for laundry treatment (see abstract) and a soundproof panel 50 provided at a bottom of a base part 21-24, 26 that is located at a bottom of the cabinet 10 comprising a first area (see e.g. inner portion of 23, 26) 
Regarding claim 5, Manseok et al. and Ando et al. together teach the limitations of claim 1. Manseok et al. teaches in pages 8-14 of the translation and figures 1-4, 9 that the water collecting part 1410, 1440 comprises a drain pump 1440 provided on an inner side of the base part 1310 (such that it is readily apparent that it may be located in the first area of the modified system) and configured to remove the moisture removed from the air passing through the heat exchange part 1110, 1130 from the heat exchange part 1110, 1130, wherein a portion of the base part 1310 corresponding to the drain pump 1440 is projected in a bottom direction (see groove into which 1440 is disposed). Manseok et al. does not teach an opening in the soundproof panel defined in an area corresponding to the drain pump. Ando et al. teaches in figures 4d-g and page 6 of the translation that the soundproof panel 50 may comprise an opening 56 disposed to allow for the drainage of fluids. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention 
Regarding claims 9 and 11-12, Manseok et al. and Ando et al. together teach the limitations of claim 1. Manseok et al. does not teach a sound absorption material attached to a top side of the sound proof panel. Ando et al. teaches in figures 1-4 and pages 5-6 of the translation a sound absorption material 60/60a-c attached to a top side of the soundproof panel 50 confronting the base part 21-24, 26, and allowing for reduced vibration. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that sound absorption material may be attached to a top side of the soundproof panel in the modified system to allow for the reduction of vibration, as shown to be known and conventional by Ando et al (reads on claim 9). While Ando et al. does not explicitly teach the thickness of claims 11 and 12, Ando et al. does teach in pages 5-6 of the translation that the thickness of the sound absorption material 60 determines the fit and level of vibration reduction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the thickness of the sound absorption material may be chosen to optimize the fit and vibration reduction. Furthermore, it has been determined that changes in size constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 13, Manseok et al. and Ando et al. together teach the limitations of claim 1. Manseok et al. does not explicitly teach the thickness of claim 13. However, since Ando et al. teaches in pages 5-7 of the translation that the physical characteristics of the soundproof panel 50 affect the level of sound reduction, it would have been obvious to one of ordinary skill in the 
Regarding claims 15-16, Manseok et al. and Ando et al. together teach the limitations of claim 1. Manseok et al. does not teach a plurality of support legs projected from the bottom of the base part. Ando et al. teaches in page 4 of the translation and figures 1a-c a plurality of support legs 25 projected from the bottom of the base part 21-24, 26, wherein the base part 21-24, 26 does not contact with the floor and the soundproof panel 50 is thinner than a height of the plurality of support legs 25 (reads on claim 16); thereby providing mechanical support for the washing machine. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the modified system may comprise a plurality of support legs projected from the bottom of the base part and thicker than the soundproof panel to provide structural support, as shown to be known and conventional by Ando et al. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Manseok et al. (KR20190128487A) in view of Ando et al. (JP2008161563A) as applied to claim 1 and further in view of Jang et al. (KR101950694B1) and NPL: Websuler specification sheet.
Regarding claim 10, Manseok et al. and Ando et al. together teach the limitations of claim 1. Manseok et al. does not teach that the sound absorption material comprises PET or Websuler. Jang et al. teaches a sound insulation panel (see abstract) and that Websuler material (which is fibrous – see Websuler specification sheet) may be used as an effective sound absorbing .

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Manseok et al. (KR20190128487A) in view of Ando et al. (JP2008161563A) as applied to claim 1 and further in view of Kempe et al. (US20070175907).
Regarding claims 6-8, Manseok et al. and Ando et al. together teach the limitations of claim 1. Manseok et al. does not explicitly teach that the soundproof panel comprises a metallic material and comprises a bead. Manseok et al. teaches in page 7 that metal plates may be used at the bottom of the washing machine to provide structural support. Therefore, it would have been obvious to one of ordinary skill in the art that the soundproof panel that is disposed at a bottom of the washing machine in the modified system may comprise a metallic material to provide the expected structural support. Kempe et al. teaches a laundry treatment apparatus (see abstract) and that a soundproof panel 5 may include a metallic material and comprise a bead 7 projected from a first side of the soundproof panel 5 to a second side of the soundproof panel, the second side being opposite from the first side (reads on claim 6) and extending to form a closed curve (reads on claim 7) while maintaining a uniform distance from an outline of the soundproof panel 5 (reads on claim 8), thereby providing enhanced sound reduction (see paragraphs [0020]-[0021], figures 1-7). Since both Manseok et al. and Kempe et al. teach laundry treating apparatuses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a bead may be included on the . 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Manseok et al. (KR20190128487A) in view of Ando et al. (JP2008161563A) as applied to claim 1 and further in view of Hong (US20130139402).
Regarding claim 14, Manseok et al. and Ando et al. together teach the limitations of claim 1. Manseok et al. does not explicitly teach that the soundproof panel comprises a metal and the base part an injection-molded plastic. Manseok et al. teaches in page 7 that metal plates may be used at the bottom of the washing machine to provide structural support. Therefore, it would have been obvious to one of ordinary skill in the art that the soundproof panel that is disposed at a bottom of the washing machine in the modified system may comprise a metallic material to provide the expected structural support. Hong teaches a laundry treatment apparatus (see abstract) and that the use of injection-molded plastic allows for an integral construction (see paragraphs [0060] and [0093]). Since both Manseok et al. and Hong teach washing machines it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the base part of the modified system may comprise injection molded plastic to allow for an integral construction, as shown to be known and conventional by Hong.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711